IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2437 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 206 DB 2017
                                :
           v.                   :           Attorney Registration No. 93369
                                :
MEGHAN FARRELL IRWIN,           :           (Blair County)
                                :
                Respondent      :


                                       ORDER


PER CURIAM


      AND NOW, this 12th day of January, 2018, upon consideration of the Verified

Statement of Resignation, Meghan Farrell Irwin is disbarred on consent from the Bar of

the Commonwealth of Pennsylvania, see Pa.R.D.E. 215, and she shall comply with the

provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).